Citation Nr: 9918802	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and E.S.A.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1945 to July 1946.  
The appellant is the widow of the veteran.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO rating decision that denied service 
connection for the cause of the veteran's death.  In January 
1996, the Board remanded the case to the RO for additional 
development.  The file was returned to the Board in 1999.



FINDINGS OF FACT

1.  The veteran's death in April 1993 was caused by renal 
carcinoma.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Renal cancer was not present in service or until the 
1990's, and it is not related to an incident of service, 
including exposure to ionizing radiation.

4.  The cause of the veteran's death was not the result of a 
service-connected disability and he did not have a disability 
related to service that had a material influence in producing 
his death.

CONCLUSIONS OF LAW

1.  Renal carcinoma was not incurred in or aggravated by 
active service; nor may renal carcinoma be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (1998).

2.  The veteran's death due to renal carcinoma was not caused 
by a disability incurred in or aggravated by active service; 
nor did he have a service-connected disability that 
contributed substantially or materially to his death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1945 to July 1946.

A death certificate shows that the veteran's death in April 
1993 was due to renal carcinoma.  It was noted that he died 
at his residence and that an autopsy was not performed.

At the time of the veteran's death, service connection was 
not in effect for any disability.

Service documents shows that the veteran had active service 
from around October 1945 to March 1946 in Japan.  These 
documents do not show that he was exposed to ionizing 
radiation or that he performed official military duties 
within 10 miles of the city limits of Hiroshima or Nagasaki.

Service medical records are negative for cancer of the 
kidney.

Correspondence from the veteran dated in September 1983 is to 
the effect that he visited the city of Nagasaki after the 
dropping of the atomic bomb while on military leave when 
serving in Japan.

The post-service medical records do not show the presence of 
renal carcinoma until around 1992.  Private medical reports 
of the veteran's treatment in 1992 and 1993 reveal that this 
cancer was found while he was being treated for an unrelated 
disorder.

Private medical reports received in the 1990's are to the 
effect that the veteran had a son who had a condition 
variously classified to include leukoencephalopathy (disease 
of white matter of the brain) and progressive degeneration of 
the motor tracts of the brain.  A private medical report 
dated in March 1971, notes that the veteran's son was first 
seen in April 1953, a few months after birth, and found to 
have complete webbing between the 4th and 5th fingers of each 
hand, and that he had been treated for related problems since 
that time.  A private medical report of the veteran's son's 
evaluation in January 1993 shows impressions of progressive 
neurologic disorder consisting of a leukoencephalopathy; 
congenital 4-5 syndactyly of fingers; constellation of other 
findings including enamel hypoplasia, very thin alar nasi and 
small irides; children with syndactyly and some with enamel 
hypoplasia; and probable oculo-dental-digital syndrome (ODD).  
The diagnosis was ODD.

Statements from the veteran's son, the appellant, relatives, 
and acquaintances were received in the 1990's.  These 
statements are to the effect that the veteran was exposed to 
ionizing radiation while on military leave in Nagasaki, 
Japan; that the veteran's renal cancer was causally related 
to his exposure to ionizing radiation while in Japan; that 
his son had a disease manifested by webbed fingers, small 
eyes, and a pinched nose that was related to the veteran's 
exposure to ionizing radiation in service; and that the 
veteran's son was the only family member with such a 
condition.

In the 1990's, various documents were submitted.  These 
documents include photographs of the veteran while visiting 
Nagasaki, Japan, when in service; photographs of the 
veteran's son in a wheelchair; medical literature concerning 
the effects of a father's behavior with regard to birth 
defects; medical literature concerning the nature of the 
inherited disorder of ODDD (oculodentodigital dysplasia 
syndrome); and newspaper articles concerning the effects of 
exposure to ionizing radiation.

A letter from the Defense Nuclear Agency dated in November 
1993 notes that the veteran's naval historical records were 
reviewed and showed that on October 16, 1945, he reported for 
duty with CUB 18, Navy 3912, at Sasebo, Kyushu, Japan, 
(approximately 30 miles from Nagasaki) from the continental 
United States.  The CUB 18 served as a commissioned naval 
organization designed to install and operate harbor, 
waterfront, and base facilities of an advanced base in 
support of occupation forces.  He served with the CUB 18 
(later re-designated U.S. Naval Facilities, Navy 3912) at 
Sasebo until January 8, 1946, when he was transferred to duty 
aboard USS YOSEMITE (AD 19).  YOSEMITE was still present at 
Sasebo on March 2, 1946, when the veteran was released from 
his assignment and transferred to USS SAMARITAN (AH 10), 
where he reported the next day.  On March 15, SAMARITAN 
departed Sasebo and called at Yangtze, China and Okinawa 
(both located hundreds of miles from the main Japanese 
islands) before arriving at Oakland, California, on April 23, 
1946.  On June 20, 1946, the veteran was transferred to USS 
LST 73 at San Francisco, California.  He served aboard the 
vessel at San Francisco until shortly before her 
decommissioning on July 13, 1946, whereupon he was released 
from duty for discharge from naval service on July 18, 1946.  
It was noted that the naval historical records did not 
document the veteran's service with the American occupation 
forces at either Hiroshima or Nagasaki.  Available records 
placed him no closer than 30 miles to Nagasaki and 150 miles 
to Hiroshima while performing official military duties in 
Japan.  At such distances there was no risk of exposure to 
radiation from the strategic atomic bombing of either city.

The appellant and an acquaintance testified at a hearing in 
August 1994.  The testimony was to the effect that the 
veteran died of kidney cancer that was due to his exposure to 
ionizing radiation while on military leave in Nagasaki, 
Japan, and that the veteran's son also had a disease related 
to the veteran's exposure to ionizing radiation at that time.

In a report dated in August 1994, Joseph W. Krotec, M.D., 
opines that the veteran's exposure to radiation was a 
definitive reason for his developing kidney cancer many years 
later.  Dr. Krotec opined that the early seeds of the 
asymptomatic cancer of the kidney were planted because of the 
damage to the veteran's kidney by his exposure to radiation.

A letter from the Defense Special Weapons Agency dated in 
August 1996, notes that information in a prior letter dated 
in November 1993 remained unchanged.  It was noted that 
available military and historical records did not document 
the veteran's presence in Nagasaki on liberty.  It was noted 
that this did not mean that there was no possibility for his 
presence in Nagasaki.  For a point of reference, it was 
reported that a 24-hour long visit to Nagasaki, 45 days after 
the detonation at the first arrival of occupational troops, 
would result in a dose of about 0.002 rem. This dose presumes 
continuous presence over the 'hottest' spot at the bomb's 
epicenter.

In February 1997, the RO sent the veteran's claims folder to 
a representative of the VA Under Secretary for Benefits for 
an opinion as to whether it was likely, unlikely or at least 
as likely as not that the veteran's renal carcinoma resulted 
from exposure to radiation during active service.  In March 
1997, the representative of the VA Under Secretary for 
Benefits sent the veteran's claims folder to a representative 
of the VA Under Secretary for Health for review and the 
requested opinion.  


In March 1997, a representative of the VA Under Secretary for 
Health notified the representative of the VA Under Secretary 
for Benefits that the veteran was diagnosed as having kidney 
cancer although it was not clear whether a pathological 
tissue diagnosis was ever made.  It was calculated that 
exposure to 13.4 rads or less at age 18 provides a 99 percent 
credibility that there was no reasonable possibility that it 
is as likely as not that kidney cancer was related to 
exposure to ionizing radiation (CIRRPC Science Panel Report 
Number 6, 1988, page 29).  It was noted that most 
occupational studies of exposure to radiation do not show an 
increased risk for kidney cancer (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 161).  
It was opined that it was unlikely that the veteran's 
probable kidney cancer could be attributed to exposure to 
ionizing radiation in service. 


In March 1997, the representative for the VA Under Secretary 
for Benefits notified the RO that following review of the 
evidence in its entirety, it was her opinion that there was 
no reasonable possibility that the veteran's disabilities 
were the result of ionizing radiation in service.



B.  Legal Analysis

The appellant's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence shows that the veteran's death was due to renal 
carcinoma and that service connection was not in effect for 
any disability at the time of this death.  The service 
medical records do not show the presence of a malignant tumor 
of the kidney, and the post-service medical records do not 
show such a condition until around 1992 when evidence of 
renal carcinoma was found.

The appellant testified to the effect that the veteran's 
death was due to renal carcinoma caused by his exposure to 
ionizing radiation while on military leave in Nagasaki, 
Japan, during World War II.  Cancer of the kidney (urinary 
tract) is a "disease specific to radiation-exposed 
veterans" listed under 38 C.F.R. § 3.309(d) that will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" as 
defined in 38 C.F.R. § 3.309(d)(3)(ii) that includes 
occupation of Hiroshima or Nagasaki, Japan by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The 
term "occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, that were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  While the 
evidence indicates that the veteran visited Nagasaki, Japan, 
after the August 1945 detonation, while he was on liberty 
during late 1945 or early 1946, this incident is not 
considered a radiation-risk activity based on occupation of 
Nagasaki in the regulatory definition noted in this 
paragraph.  Under the circumstances, the Board finds that the 
evidence does not show the veteran participated in a 
"radiation risk activity" while in service.  Hence, service 
connection for his renal carcinoma on a presumptive basis is 
not warranted.

Renal cancer is also a "radiogenic" disease listed under 
38 C.F.R. § 3.311(b)(2) and by the opinion of Dr. Krotec in 
the August 1994 report.  38 C.F.R. § 3.311(b)(4).  Such a 
disease requires additional development under 38 C.F.R. 
§ 3.311 that requires forwarding the case to the VA Under 
Secretary for Benefits to determine whether the veteran's 
renal cancer resulted from exposure to ionizing radiation.  A 
review of the evidence reveals that this development has been 
accomplished and that representatives of the VA Under 
Secretaries for Benefits and Health have determined that 
based on the veteran's low level of exposure to ionizing 
radiation while in service there was no reasonable 
possibility that his renal carcinoma was the result of such 
exposure.  Therefore, service connection for the veteran's 
renal carcinoma is not warranted as a "radiogenic" disease 
under 38 C.F.R. § 3.311(b)(2).

The Board recognizes the testimony of the appellant and an 
acquaintance to the effect that the veteran's exposure to 
ionizing radiation while visiting Nagasaki, Japan, during 
World War II caused his renal carcinoma, but this lay 
evidence is not sufficient to support a claim based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nor is the opinion of Dr. Krotec as persuasive than 
the contrary opinion from the VA Under Secretary for Health, 
as the latter is supported with scientific and occupational 
studies.

After consideration of all the evidence, including the 
testimony and various documents and statements submitted with 
regard to the appellant's claim, the Board finds that the 
renal carcinoma that caused the veteran's death was not 
present in service or for many years later, and that it is 
not related to an incident of service, including exposure to 
ionizing radiation.  Nor is there any evidence indicating the 
presence of any other service-connected disability that 
contributed substantially or materially to the veteran's 
death.  There is no allegation, and the evidence does not 
appear to suggest, that the veteran would have been entitled 
to a total disability rating for compensation purposes for 
ten or more years immediately preceding his death, such as to 
entitle the appellant to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  See Green v. Brown, 
10 Vet. App. 111 (1997).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death, the benefit of the doubt doctrine is not 
for application with regard to this claim.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

